UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* ChinaCache International Holdings Ltd. (Name of Issuer) Ordinary Shares, par value $0.0001 per share (Title of Class of Securities) 16950M17 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: []Rule 13d-1(b) []Rule 13d-1(c) [X]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.16950M17 1 NAMES OF REPORTING PERSONS: Investor AB 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Sweden NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER:57,087,686* 6 SHARED VOTING POWER:0 7 SOLE DISPOSITIVE POWER:57,087,686* 8 SHARED DISPOSITIVE POWER:0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 57,087,686* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 14.8%* 12 TYPE OF REPORTING PERSON HC *As of December 31, 2011, Investor Investments Asia Limited, a Guernsey company, and Investor Group Asia, L.P., a Guernsey limited partnership, respectively, hold 38,845,057 and 16,651,909 ordinary shares, par value $0.0001 per share (the “Ordinary Shares”), of ChinaCache International Holdings Ltd., a company organized under the laws of the Cayman Islands (the “Company”).IGC Asia Fund V, L.P., a Delaware limited partnership (collectively, with Investor Investments Asia Limited and Investor Group Asia, the “Funds”), holds 99,420 American Depository Shares (the “ADS”) of the Company. Each ADS represents 16 Ordinary Shares. Investor AB, a limited liability company incorporated under the laws of Sweden (the “Reporting Person”), through one or more intermediate entities, possesses the sole power to vote and the sole power to direct the disposition of all securities of the Company held by the Funds.Accordingly, for the purposes of Rule 13d-3 under the Securities Exchange Act of 1934, as of December 31, 2011, the Reporting Person is deemed to beneficially own 14.8% of the Company’s issued and outstanding Ordinary Shares.The Reporting Person’s 14.8% beneficial ownership of the Company’s issued and outstanding Ordinary Shares is calculated based on the 385,843,484 Ordinary Shares issued and outstanding as of December 31, 2010 as reported in the Company’s most recent Form 20-F filed with the United States Securities and Exchange Commission on April 21, 2011. Item 1(a). Name of Issuer:ChinaCache International Holdings Ltd. Item 1(b). Address of Issuer's Principal Executive Offices: 6/F, Block A, Galaxy Plaza No. 10 Jiuxianqiao Road Middle, Chaoyang District Beijing, 100015 People’s Republic of China Item 2(a). Name of Person Filing:Investor AB Item 2(b). Address of Principal Business Office or if none, Residence: The address of the principal business office of the Reporting Person is Arsenalsgatan 8C, S-103, 32 Stockholm, Sweden. Item 2(c). Citizenship: The Reporting Person is a limited liability company incorporated under the laws of Sweden. Item 2(d). Title of Class of Securities: Ordinary Shares, par value $0.0001 per share Item 2(e). CUSIP Number:16950M17 Item 3. Not Applicable Item 4. Ownership: (a) Amount beneficially owned: 57,087,686* (b) Percent of class: 14.8%* (c) Number of shares as to which such person has: i. Sole power to vote or to direct the vote: 57,087,686* ii. Shared power to vote or to direct the vote: 0 iii. Sole power to dispose or to direct the disposition: 57,087,686* iv. Shared power to dispose or to direct the disposition: 0 *As of December 31, 2011, Investor Investments Asia Limited, a Guernsey company, and Investor Group Asia, L.P., a Guernsey limited partnership, respectively, hold 38,845,057 and 16,651,909 ordinary shares, par value $0.0001 per share (the “Ordinary Shares”), of ChinaCache International Holdings Ltd., a company organized under the laws of the Cayman Islands (the “Company”).IGC Asia Fund V, L.P., a Delaware limited partnership (collectively, with Investor Investments Asia Limited and Investor Group Asia, the “Funds”), holds 99,420 American Depository Shares (the “ADS”) of the Company. Each ADS represents 16 Ordinary Shares. Investor AB, a limited liability company incorporated under the laws of Sweden (the “Reporting Person”), through one or more intermediate entities, possesses the sole power to vote and the sole power to direct the disposition of all securities of the Company held by the Funds.Accordingly, for the purposes of Rule 13d-3 under the Securities Exchange Act of 1934, as of December 31, 2011, the Reporting Person is deemed to beneficially own 14.8% of the Company’s issued and outstanding Ordinary Shares.The Reporting Person’s 14.8% beneficial ownership of the Company’s issued and outstanding Ordinary Shares is calculated based on the 385,843,484 Ordinary Shares issued and outstanding as of December 31, 2010 as reported in the Company’s most recent Form 20-F filed with the United States Securities and Exchange Commission on April 21, 2011. Item 5. Ownership of Five Percent or Less of a Class: Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person: Not applicable. Item 7. Identification and Classification of Subsidiary Which Acquired the Securities: Not applicable. Item 8. Identification and Classification of Members of the Group: Not applicable. Item 9. Notice of Dissolution of Group: Not applicable. Item 10. Certifications Not applicable. [ signatures on next page ] SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:February 13, 2012 INVESTOR AB By: /s/ Michael V. Oporto Name:Michael V. Oporto Title:Authorized Signatory By: /s/ Stephen M. Campe Name:Stephen M. Campe Title:Authorized Signatory Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001)
